Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 03/10/2021 ("03-10-21 OA"), the Applicant substantively amended claims 1, 3, 4, 6, 7, 10, 18 and 19 on 06/11/2021 ("06-11-21 Response").
The Applicant amended the title and paragraphs [0040], [0045], [0059] and [0135] in the 06-11-21 Response.
The Applicant submitted Replacement Figs. 1 and 2 in the 06-11-21 Response.

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 03-10-21 OA.
Applicant's submission of replacement Fig. 2 has overcome the objection to drawings set forth on page 3 under line item number 2 of the 03-10-21 OA.
Applicant's submission of replacement Figs. 1 and 2 and amendments to the paragraphs [0040], [0045], [0059] and [0135] have overcome the objection to the drawings set forth on page 4 under line item number 3 of the 03-10-21 OA.
Applicant's substantive amendments to the independent claims 1 and 10 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-20 as being anticipated by '814 Lee set forth starting on page 5 under line item number 4 of the 03-10-21 OA.
Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 10-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the pixel definition layer is disposed between the extension portion and the first lead, a via hole is provided in only the pixel definition layer, and the extension portion is connected to the first lead by a lead through only the via hole.
Claims 3, 4, 6, 7, 18 and 19 are allowed, because they depend from the allowed independent claim 1.

Independent claim 10 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, the pixel definition layer is disposed between the extension portion and the first lead, a via hole is provided in only the pixel definition layer, and the extension portion is connected to the first lead by a lead through only the via hole.
Claims 11-14 and 20 are allowed, because they depend from the allowed independent claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        17 June 2021